Citation Nr: 0027418	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  The veteran died on March [redacted], 1996.  
The appellant is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death and entitlement to Chapter 35 Dependents' 
Educational Assistance benefits.  The appellant appealed.  

When this matter was previously before the Board in February 
1999 it was remanded to obtain the terminal clinical hospital 
records and associate them with the claims folder.  The case 
has now been returned to the Board for further appellate 
consideration.

In addition, as noted in the February 1999 remand, although 
the issue certified on appeal includes the question of the 
appellant's entitlement to educational benefits, there is no 
indication in the record that the appellant is actually 
seeking such benefits.  As a result, the issue of entitlement 
to Chapter 35 Dependents' Educational Assistance benefits 
will not be considered at this time.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is plausible.



CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that service connection should be 
granted for the cause of the veteran's death because the 
medication he was taking to control swelling in his feet, 
caused by excess fluid that resulted from his service-
connected residuals of frozen feet, contributed to his death.

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Service connection will be granted for a disability 
resulting from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If she has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim of service connection for the cause of the veteran's 
death to be well-grounded, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service-connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995).

The veteran died on March [redacted], 1996.  No autopsy was performed.  
The death certificate listed the cause of death as pneumonia 
with other significant conditions contributing to death 
identified as congestive heart failure, coronary artery 
disease, hypertension, azotemia, and ischemic heart disease.  
At the time of his death, service connection was in effect 
for the following disabilities:  residuals of frozen feet, 
rated 30 percent disabling; and hookworms, rated 
noncompensably disabling.

As explained below, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is not well grounded.  The service 
medical records are negative for complaints, treatment or 
diagnoses related to pneumonia or any respiratory disorder.

Private treatment records were received from James O. Moon, 
M.D., detailing treatment for a urethral stricture and 
prostatic obstruction in 1991 and 1992.

Private hospital records were received from the AMI Brookwood 
Medical Center in Birmingham, Alabama, pertaining to coronary 
artery bypass surgery and treatment for atherosclerotic heart 
disease in 1991.

Treatment records from Richard I. Kim, M.D., dated from 1991 
to 1994, reveal intermittent treatment for follow-up of chest 
pain and arthritis.

The veteran underwent a cardiac catheterization in July 1992 
at the Walker Regional Medical Center in Jasper, Alabama.  
The report of catheterization found severe three-vessel 
coronary artery disease, mildly depressed left ventricular 
systolic wall motion, and mildly elevated left ventricular 
end diastolic pressure.

The terminal clinical hospital records from the Walker Baptist 
Medical Center in Jasper, Alabama, were received.  Appellate 
review of those records reflects that the veteran was admitted on 
March [redacted], 1996, after presenting to the emergency room with 
complaints of smothering spells for the previous three nights.  
On examination in the emergency room, the veteran was found to 
have evidence of pneumonia and congestive heart failure.  A 
pulmonary consult was obtained.  The veteran had previously given 
"do not resuscitate" (DNR) orders knowing the severity of his 
disease.  A chest x-ray revealed congestive heart failure with 
interstitial edema.  Later the same day, a physician discovered 
the veteran asystole on telemetry with fixed and dilated pupils.  
The veteran was unresponsive without spontaneous respirations and 
there was no palpable pulse or heart tones.  The veteran was 
pronounced dead at that time.

In sum, no medical evidence has been submitted which would 
tend to relate the cause of the veteran's death to service or 
which shows its presence in the early post-service years.  
There is also no medical evidence in the claims folder that 
relates any of the veteran's service-connected disabilities 
to the cause of his death identified on the death 
certificate.  More significantly, there is no evidence in the 
claims folder to support the contention of the appellant that 
medication the veteran was taking for his service-connected 
residuals of frozen feet, contributed in any way to his 
death.  The appellant's allegation alone is not enough to 
make her claim well grounded.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  When the determinative issue involves a 
question of medical diagnosis or causation, medical evidence 
is required to establish a well-grounded claim.  The lay 
statement of the appellant is not probative because she is 
not competent to give a medical opinion on diagnosis or 
etiology of a disorder.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).

Absent the presentation of competent medical evidence linking 
the cause of death to military service or to a service-
connected disability, or to medication taken for a service-
connected disability, or without competent evidence showing 
that an already service-connected disability contributed in 
any way to the fatal disease process, the Board finds that 
the appellant has not met the burden of submitting a well-
grounded claim and the appeal on this issue is denied.

The Board notes that the RO fulfilled its obligation under 
section 5103(a) in the Statement of the Case, which informed 
the appellant of the reasons for the denial of her claim.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

